—Order, Supreme Court, New York County (Paula Omansky, J.), entered May 19, 2000, which, in an action to recover legal fees, denied plaintiffs motion for a protective order striking in its entirety defendant’s disclosure demand for answers to interrogatories and production of documents, and sua sponte struck defendant’s demands 140 and 141, unanimously affirmed, without costs.
In light of the voluminous complaint, which seeks to recover legal fees allegedly incurred in 45 separate matters, defendant’s correspondingly voluminous disclosure demand is not so burdensome as to warrant that it be stricken virtually in its entirety. However, in directing plaintiff to produce documents “insofar as properly within the scope of discovery” and in striking so much of the demand as sought “ ‘all papers’ without specifying area,” the motion court apparently did strike document demands 140 and 141, neither of which relate to specific interrogatories and both of which are overly broad. Concur— Sullivan, P. J., Nardelli, Williams, Tom and Friedman, JJ.